*443Opinion by
Lawrence, J.
It was stipulated that at the time of entry of the goods in controversy they were articles of which metal was the component material of chief value and were not ores or concentrates or crude metal; that said articles were imported to be used in remanufacture by melting; and that since entry, said articles were melted and remanufactured by melting. An examination of the papers disclosed that affidavits have been filed in accordance with regulations prescribed by the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the record presented, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.